DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 05/13/2022.	
3.	Claims 1, 3-20 are pending. Claims 1, 3-12,16-20 are under examination on the merits. Claim 1 is amended.  Claims 21-22 are cancelled. Claim 2 is previously cancelled. Claims 13-15 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 3-12, 16-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 5-6, 8-10,12,19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kim et al. (US Pub No. 2008/0026217 A1, hereinafter “”217”) in view of  Robert et al. (US Pat. No. 6,770,710 B2, hereinafter “”710).

		Regarding claim 1: “217 teaches an optical products (Page 1, [0003]) comprising a transparent polymer matrix (Page 6, [0085]-[0086]) and core-shell nanoparticles which are dispersed in the transparent polymer matrix (Page 1, [0014]), and the shell of the core-shell nanoparticles comprises a mineral compound (Page 2, [0017]; Page 2, [0029]), wherein the at least one photochromic compound is a naphthopyran or fulgide (Page 2, [0033]), wherein the core of the core-shell nanoparticles comprises the at least one photochromic compound embedded within the core (Page 2, [0034]), and wherein the nanoparticle core precursors comprise an alkylalkoxysilane and/or an organically modified alkoysilane such as polydimethylsiloxane (PDMS) (Page 2, [0034]). “217 does not expressly teach the core of the core-shell nanoparticles results from polymerization of a composition comprising nanoparticle core precursors and at least one photochromic compound; 
However, “710 teaches the process of encapsulating photochromic latex of core/shell nanoparticles (Col. 3, lines 9-13), wherein the process comprises: (1) the preparation of a mixture comprising at least one organic monomer Z with a C=C group such as  (meth)acrylic monomer (Col. 4, lines 55-67, Table 1), polymerizable by a radical process, at least one organic photochromic compound such as  indolino-spiro-oxazine type (Col. 5, lines 17-35), at least one surfactant, water and optionally a polymerization primer; (2) the treatment of the mixture obtained in step (1) in order to form a miniemulsion consisting of an organic phase  dispersed in the form of droplets having a diameter of 50 to 500 nm, and preferably 50 to 300 nm, in an aqueous phase; (3) the addition to the miniemulsion of a polymerization primer, if this latter was not introduced in step (1), or of a quantity of primer additional to that added in step (1), (4) the polymerization of the reaction mixture obtained in step (3), and (5) the recovery of the photochromic latex (Col. 2, lines 9-27) with benefit of providing to furnish a process for obtaining a photochromic latex which limits, even suppresses, the migration of the photochromic compounds into the aqueous phase of the latex during its synthesis (Col. 2, lines 5-8)  in particular for applications in the optical field and preferentially in ophthalmic optics (Col. 1, lines 6-9). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the core of the core of core-shell composition by “217, so as to include the core of core-shell nanoparticles results from polymerization of a composition comprising nanoparticle core precursors and at least one photochromic compound as taught by “710 , and would have been motivated to do so with reasonable expectation that this would result in providing to furnish a process for obtaining a photochromic latex which limits, even suppresses, the migration of the photochromic compounds into the aqueous phase of the latex during its synthesis (Col. 2, lines 5-8)  in particular for applications in the optical field and preferentially in ophthalmic optics as suggested “710 (Col. 1, lines 6-9). 

Regarding claim 5: “217 teaches the optical products (Page 1, [0003]), wherein the transparent polymer matrix is polyurethane resin Superflex 107M (Page 6, [0085]- [0086]). 

Regarding claim 6: “217 teaches the optical products (Page 1, [0003]), wherein the shell of the core-shell nanoparticles comprises a mineral oxide further defined as SiO2 (Page 2, [0017]; Page 2, [0024]-[0029]). 

Regarding claims 8-9: “217 teaches the optical products (Page 1, [0003]), wherein the surface of the shell of the core-shell nanoparticles is functionalized with tetraethylorthosilicate (TEOS) (Page 5, [0075], Example 1) or acryloxypropyltrimethoxysilane (MPS)(Page 5, [0080, Example 4).  

Regarding claims 10,19: “217 teaches the optical products (Page 1, [0003]), wherein the size of the core-shell nanoparticles is from 1 nm to 10 µm, preferably 10 nm to 5 µm, as measured according to the Dynamic Light Scattering method (Page 6, [0092],Table 1). 


Regarding claim 12: “217 teaches the optical products (Page 1, [0003]), wherein 
 the transparent polymer matrix is an optical substrate or a coating deposited on an optical substrate (Page 6, [0085]-[0089]; Page 6, [0092],Table 1).

8.	Claims 3, 5-6, 10-11,16,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub No. 2008/0026217 A1, hereinafter “”217”) in view of Robert et al. (US Pat. No. 6,770,710 B2, hereinafter “”710) as applied to claim 1 above, and further in view of Uhlmann et al. (US Pat. No. 4,367170, hereinafter “”170”). 

	Regarding claims 3, 5-6, 10-11,16,19-20:  The disclosure of “217 in view of “710 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “217 in view of “710 does not expressly teach a molar absorption coefficient of the photochromic compound in a colored form is higher than 5000 L mol-1 cm-1, preferably 20000 L mol-1 cm-1, and wherein the amount of the core-shell nanoparticles in the transparent polymer matrix is from 0.01 to 80wt% encompasses 0.001 to 2 wt%, preferably from 0.0025 to 1 wt%  based on the weight of the transparent polymer matrix.
	However, “170 teaches an ophthalmic lens (Col. 1, lines 47-56) comprising a transparent polymer matrix and core-shell nanoparticles which are dispersed in the transparent polymer matrix, wherein: the core of core-shell nanoparticles results from mixing of a composition comprising nanoparticle core precursors and at least one photochromic compound  (Col. 8, lines 45-52), wherein the photochromic compound is chosen from spirobenzopyrans (Col. 3, lines 4-19) , spironaphth oxazines (Col. 4, lines 1-44), and the shell of core-shell nanoparticles comprises a mineral compound (Col. 8, lines 55-68, to Col. 9, lines 28, Example 2; Col. 10, lines 43-56, Claim 1), wherein the size of the core-shell nanoparticles is from 1 nm to 10 µm, preferably 10 nm to 5 µm, as measured according to the Dynamic Light Scattering method (Col. 1, lines 57-58), and the amount of the core-shell nanoparticles in the transparent polymer matrix is from 0.01 to 80 wt% encompasses 0.001 to 2 wt%, preferably from 0.0025 to 1 wt%  based on the weight of the transparent polymer matrix  (Col. 7, lines 39-52; Col. 11, lines 30-37 to Col. 12, lines 1-3, Claim 6). “170 teaches the ophthalmic lens (Col. 1, lines 47-56), wherein the transparent polymer matrix is cellulose acetate butyrate (CAB) polymer (Col. 8, lines 16-68 to Col. 9, lines 28, Examples 1-2; Col. 10, lines 43-56, Claim 1), and the shell comprises a mineral oxide including SiO2, TiO2, ZrO2, Al 2O3, ZnO, MgO or mixtures thereof (Col. 2, lines 2-5; Col. 10, lines 63-68, Claim 3), wherein a molar absorption coefficient of the photochromic compound in a colored form is higher than 5000 L mol-1 cm-1, preferably 20000 L mol-1 cm-1 such as  1,3,3-trimethylspiro[indolino-2,3'-naphtho[2,1-b](1,4)-oxazine] as instant application with benefit of providing an encapsulated photochromic particulate material comprising a photochromic dye in admixture with a resinous material protected by an inorganic material outer shell which can be easily introduced into various plastic materials useful in the preparation of ophthalmic and other optical devices to provide a photochromic system having phototropic characteristics comprising more efficient and longer lasting reversible change in color to provide varying degrees of light transmission as a result of exposure to light (Col. 1, lines 35-46). 
In an analogous art of the photochromic optical article, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic composition by “217, so as to include a molar absorption coefficient of the photochromic compound in a colored form is higher than 5000 L mol-1 cm-1, preferably 20000 L mol-1 cm-1, and wherein the amount of the core-shell nanoparticles in the transparent polymer matrix is from 0.01 to 80wt% encompasses 0.001 to 2 wt%, preferably from 0.0025 to 1 wt%  based on the weight of the transparent polymer matrix as taught by “170 , and would have been motivated to do so with reasonable expectation that this would result in providing an encapsulated photochromic particulate material comprising a photochromic dye in admixture with a resinous material protected by an inorganic material outer shell which can be easily introduced into various plastic materials useful in the preparation of ophthalmic and other optical devices to provide a photochromic system having phototropic characteristics comprising more efficient and longer lasting reversible change in color to provide varying degrees of light transmission as a result of exposure to light as suggested “170 (Col. 1, lines 35-46). 

9.	Claims 4,17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub No. 2008/0026217 A1, hereinafter “”217”) in view of Robert et al. (US Pat. No. 6,770,710 B2, hereinafter “”710) as applied to claim 1 above, and further in view of Banning et al. (US Pub. No. 2016/03032124 A1, hereinafter “”124”).

	Regarding claims 4,17:  The disclosure of “217 in view of “710 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “217 in view of “710 does not expressly teach the amount of photochromic compound in the core-shell nanoparticles is from 0.0001 to 90 wt%, preferably from 0.01 to 50% wt% based on the total weight of the core-shell nanoparticles.
	However, “124 teaches an encapsulated dye dispersion consisting essentially of: a polyurethane dispersion that is the reaction product of: (a) a urethane prepolymer having an 
average weight molecular weight of from about 1,000 to about 20,000, the urethane prepolymer being the catalyzed reaction product of: (i) a polyol;  (ii) a polyisocyanate;  and (iii) an internal surfactant;  (b) a neutralizing agent;  and (c) a chain extender selected from the group consisting of diamines, triamines, and combinations thereof;  and a dye selected from the 
group consisting of fluorescent dye, photochromic dye, and mixtures thereof,  wherein the dye is not reactive towards the polyisocyanate (Page 6, Claim 1), wherein the dye is present in 
the amount of from about 0.1 to about 30 percent by weight of the encapsulated dye dispersion (Page 3, [0035]; Page 6, Claim 6) with benefit of providing ink compositions comprising dye dispersion remain stable, not only in storage but also over repeated jetting cycles.  Therefore, a need exists for a method to encapsulate photochromic and/or fluorescent dyes into the latex, and to provide a highly stable dye polyurethane dispersion, which may be used for ink-jet applications (Page 1, [0004]). 
		In an analogous art of the photochromic optical article, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of photochromic compound by “217, so as to include the amount of photochromic compound in the core-shell nanoparticles is from 0.0001 to 90 wt%, preferably from 0.01 to 50% wt% based on the total weight of the core-shell nanoparticles as taught by “124 , and would have been motivated to do so with reasonable expectation that this would result in providing ink compositions comprising dye dispersion remain stable, not only in storage but also over repeated jetting cycles.  Therefore, a need exists for a method to encapsulate photochromic and/or fluorescent dyes into the latex, and to provide a highly stable dye polyurethane dispersion, which may be used for ink-jet applications as suggested “124 (Page 1, [0004]). 

10.	Claims 5, 7,18  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub No. 2008/0026217 A1, hereinafter “”217”) in view of Robert et al. (US Pat. No. 6,770, 710 B2, hereinafter “”710) as applied to claim 1 above, and further in view of Matyjaszewski et al. (US Pub. No. 2016/03032124 A1, hereinafter “”271”).

	Regarding claims 5,7,18: The disclosure of “217 in view of “710 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “217 in view of “710 does not expressly teach the refractive index of the core-shell nanoparticles ranges from 1.47 to 1.74, wherein the refractive index of the core-shell nanoparticles is identical to the refractive index of the transparent polymer matrix.
	However, “271 teaches a core-shell composite particle for incorporation into a composite wherein the composite has improved transparency (Page 1, [0002])  The core-shell composite particle includes a core material having a first refractive index and a shell material having a second refractive index where the core-shell particle has an effective refractive index determined by the first refractive index and the second refractive index.  The effective refractive index is substantially equal to the refractive index of the envisioned embedding medium (Page 9, [0090, Page 10, Table 2) with benefit of providing an approach which offers new opportunities for the design of multi-functional particle coatings in which the polymer-functionalization serves a dual purpose: a) to facilitate compatibilization of the nanoparticle with the embedding medium, and b) to suppress scattering contributions of the core by index-matching the core-shell particle with the embedding medium (Page 9, [0090]). 
		In an analogous art of the photochromic optical article, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the refractive index of the core-shell nanoparticles by “217, so as to include the refractive index of the core-shell nanoparticles ranges from 1.47 to 1.74, wherein the refractive index of the core-shell nanoparticles is identical to the refractive index of the transparent polymer matrix as taught by “271 , and would have been motivated to do so with reasonable expectation that this would result in providing an approach which offers new opportunities for the design of multi-functional particle coatings in which the polymer-functionalization serves a dual purpose: a) to facilitate compatibilization of the nanoparticle with the embedding medium, and b) to suppress scattering contributions of the core by index-matching the core-shell particle with the embedding medium as suggested by “271 (Page 9, [0090]). 

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub No. 2008/0026217 A1, hereinafter “”217”) in view of Robert et al. (US Pat. No. 6,770, 710 B2, hereinafter “”710) as applied to claim 1 above, and further in view of Nahm et al. (US Pub. No. 2015/0378181 A1, hereinafter “”181”).

Regarding claim 12: The disclosure of “217 in view of “710 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “217 teaches the optical products (Page 1, [0003]), wherein the transparent polymer matrix is an optical substrate or a coating deposited on an optical substrate (Page 6, [0085]-[0089]; Page 6, [0092],Table 1). This rejection is applied in the interest of advancing prosecution in the event it can be shown that “217 in view of “710 does not expressly teach the transparent polymer matrix is an optical substrate or a coating deposited on an optical substrate.
However, “181 teaches coated articles are prepared by application of a coating onto a 
Substrate (Page 9, [0101]). Traditional coatings are typically formulated with an inert volatile solvent or diluent (organic liquids and/or water) in which are dissolved and/or suspended in a variety of components.  Pigments (insoluble permanent colorants) and dyes (soluble permanent colorants) provide the aesthetic character and resinous film forming components (soluble or dispersed binders or vehicles) by keeping the colorants on the substrate and provide the desired mechanical characteristics dictated by the article's end use conditions.  Other components are also generally present in a coating and  fulfill other functional roles, such as catalysts to cure thermoset or photoset resins, additives to improve a coating's application characteristics (wetting and adhesion of the coating to the substrate, bubble release), stabilize the wet composition (towards premature cure, settling and aggregation or supporting biofouling organisms) or the dried finished coating (towards oxidative or UV 
degradation), increase or decrease surface gloss, etc (Page 9, [0101])  
In an analogous art of the photochromic optical article, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the photochromic lens composition by “217, so as to include transparent polymer matrix is an optical substrate or a coating deposited on an optical substrate as taught by “181 , and would have been motivated to do so with reasonable expectation that this would result in providing the coated articles with  the desired mechanical characteristics dictated by the article's end use conditions as suggested “181 (Page 9, [0100]-[0101]. 

Response to Arguments
12.	Applicant’s arguments with respect to claims 1, 3-12,16-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

13.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/18/2022